Citation Nr: 0213976	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-02 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

The propriety of the initial noncompensable rating assigned 
for the veteran's service-connected bilateral high frequency 
sensorineural hearing loss (bilateral hearing loss).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to July 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which granted service connection 
for bilateral hearing loss and assigned an initial 
noncompensable evaluation, effective March 14, 2000.  The 
veteran perfected a timely appeal of this determination to 
the Board.

Because the veteran has disagreed with the initial rating 
assigned for his bilateral hearing loss, the Board has 
recharacterized this claim on the title page as involving the 
propriety of the initial evaluation.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Private audiometric test results obtained in January 2000 
show that the veteran had level I hearing in his right ear 
and level I hearing in his left ear.

3.  VA audiometric test results obtained in October 2000 show 
that the veteran had level I hearing in his right ear and 
level I hearing in his left ear.

4.  VA audiometric test results obtained in December 2001 
show that the veteran had level I hearing in his right ear 
and level I hearing in his left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.85, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim regarding the propriety of initial 
noncompensable evaluation for his service-connected bilateral 
hearing loss and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature, extent and severity of his bilateral 
hearing loss in October 2000 and December 2001.  In addition, 
in conjunction with other pertinent private treatment 
records, the claims folder contains the results of a 
privately conducted January 2000 audiological evaluation.  
Further, in October 2001, the veteran and his spouse offered 
testimony in support of this claim at a hearing conducted 
before a hearing officer at the RO.  In addition, the veteran 
and his representative have been provided with a statement of 
the case and a supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

VA's duties of notification and assistance were set forth in 
the supplemental statement of the case of December 2001, and 
the veteran's representative in an August 2002 VA Form 646 
asserted that due process had been provided at all steps of 
development.  Under the circumstances, the Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claim and of the 
respective responsibilities of VA and the veteran in 
producing evidence, and that there is no prejudice to him by 
appellate consideration of the claim at this time, without a 
prior remand of the case to the RO for providing additional 
notice or assistance to the veteran in the development of his 
claim as required by the VCAA or to give the representative 
another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Background

In March 2000, the veteran filed a claim seeking service 
connection for bilateral hearing loss, and in support, 
submitted the results of a January 2000 audiogram, 
administered by Dr. Mary Louise Brozena, an audiologist, 
which revealed pure tone threshold levels, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
25
40
45
LEFT
N/A
30
25
50
55

Pure tone threshold levels averaged 33 decibels for the right 
ear and 40 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent 
bilaterally, and Dr. Brozena diagnosed the veteran as having 
mild to moderate bilateral sensorineural hearing loss.

In August 2000, the RO received a report, dated earlier that 
same month, which was prepared by Dr. Stephanie J. Ashbaugh.  
In the report, Dr. Ashbaugh opined that the veteran's 
bilateral hearing loss was related to his military service,

In October 2000, the veteran was afforded a VA audiological 
evaluation.  The veteran provided a history of in-service 
acoustic trauma.  An audiometric examination revealed pure 
tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
30
45
45
LEFT
N/A
20
25
40
40

Pure tone threshold levels averaged 36 decibels for the right 
ear and 31 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 96 percent in the left ear, and the examiner 
diagnosed him as having moderate high frequency bilateral 
sensorineural hearing loss.

Based on the above evidence, in an October 2000 rating 
decision, the RO granted service connection for bilateral 
high frequency sensorineural hearing loss and assigned the 
current initial noncompensable evaluation under Diagnostic 
Code 6100, effective March 14, 2000.

The veteran perfected an appeal, and in his statements, in 
his hearing testimony and that of his spouse, and in written 
argument submitted on his behalf, essentially maintained that 
a higher evaluation was warranted on an extraschedular basis.  
In doing so, the veteran did not challenge the current rating 
on a schedular basis, essentially conceding that the 
application of Diagnostic Code 6100 yields the noncompensable 
rating.  Instead, the veteran asserted that because his 
impaired hearing resulted in significant social impairment 
and had negatively impacted his domestic life, a compensable 
evaluation, on an extraschedular basis, was warranted.  With 
regard to the impact of his hearing loss on his 
employability, during the October 2001 hearing, however, the 
veteran acknowledged that his employer had made 
accommodations for his hearing loss.  

At the hearing, the veteran also testified that his hearing 
loss had worsened since the October 2000 VA audiological 
examination.  As such, pursuant to VA's duty to assist, in 
December 2001, he was afforded another formal VA audiological 
evaluation, which revealed pure tone threshold levels, in 
decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
30
40
40
LEFT
N/A
20
30
45
45

Pure tone threshold levels averaged 33 decibels for the right 
ear and 35 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent 
bilaterally.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  In the former case, the 
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the current level of disability is of primary importance 
when assessing an increased rating claim.  In the latter 
case, however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The veteran's bilateral hearing loss is currently evaluated 
as noncompensably disabling under Diagnostic Code 6100.  The 
mechanical application of the rating schedule to the January 
2000 private audiometric evaluation shows that the veteran 
had level I hearing in his right ear and level I hearing in 
his left ear, which warrants a noncompensable disability 
rating.  Diagnostic Code 6100 (2001).  The mechanical 
application of the rating schedule to the October 2000 VA 
audiometric examination findings also results in a 
determination that the veteran has Level I hearing in both 
ears, which again warrants a noncompensable evaluation.  Id.  
Similarly, because the December 2001 VA audiometric 
examination findings show that he had level I hearing in his 
right ear and level I hearing in his left ear, a 
noncompensable disability rating is warranted.  In light of 
the foregoing, entitlement to a compensable schedular 
evaluation for this disability, for any time service 
connection was established, is not warranted.  Indeed, as 
noted above, the veteran acknowledges that the application of 
the schedular criteria to the private and VA audiometric 
findings yields a noncompensable evaluation.

As noted above, the veteran asserted entitlement to a 
compensable rating on an extraschedular basis; the Board 
disagrees.  The above determination is based on application 
of pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the veteran's 
bilateral hearing loss reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of an 
initial compensable evaluation on an extra-schedular basis.  
See 38 C.F.R. § 3.321.  There is no showing the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  Indeed, as the 
veteran has acknowledged, his employer makes accommodations 
to minimize the impact of his impaired hearing.  Moreover, 
the condition is not shown to warrant any, let alone 
frequent, periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board is not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, inasmuch as the noncompensable evaluation represents 
the greatest degree of impairment since the date of the grant 
of service connection, "staged rating" is unnecessary.  See 
Fenderson, 12 Vet. App. at 126.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

